                                           Case 5:18-cv-05626-NC Document 46 Filed 03/22/19 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    PHIL SHIN,
                                                                                      Case No. 18-cv-05626 NC
Northern District of California




                                  12                 Plaintiff,
 United States District Court




                                                                                      ORDER IN PREPARATION FOR
                                  13           v.                                     HEARING ON MOTION TO
                                                                                      DISMISS
                                  14    PLANTRONICS INC.,
                                                                                      Re: ECF 40
                                  15                 Defendant.
                                  16
                                  17
                                  18         In its pending motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
                                  19   defendant Plantronics asks the Court to take notice of positive consumer reviews praising
                                  20   the headphones that are the subject of this product defect lawsuit. ECF 40 at 21-22, and
                                  21   n.4; ECF 40-1 ¶ 6 (Declaration of Dayme Sanchez). Plantronics admits that these reviews
                                  22   were not referenced in the complaint. ECF 40 n.4.
                                  23         Plaintiff objects to this “wildly improper” evidence outside the pleadings on a
                                  24   motion to dismiss. ECF 44 at 25. Yet in reply, Plantronics again relies on the positive
                                  25   reviews in support of its argument to dismiss the complaint. ECF 45 at 6.
                                  26         “If, on a motion under Rule 12(b)(6) . . . matters outside the pleadings are presented
                                  27   to and not excluded by the court, the motion must be treated as one for summary judgment
                                  28   under Rule 56.” Fed. R. Civ. P. 12(d) (emphasis added). “All parties must be given a
                                           Case 5:18-cv-05626-NC Document 46 Filed 03/22/19 Page 2 of 2




                                   1   reasonable opportunity to present all the material that is pertinent to the motion.” Id.
                                   2          Here, both parties must be prepared at the March 27 hearing to discuss the
                                   3   applicability of Rule 12(d) to the motion to dismiss. If the evidence of positive consumer
                                   4   reviews is not excluded, must the Court treat the motion as one for summary judgment?
                                   5   And if so, what would be a “reasonable opportunity” for the parties to present all pertinent
                                   6   material?
                                   7          IT IS SO ORDERED.
                                   8
                                   9   Dated: March 22, 2019                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  10                                                    United States Magistrate Judge
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
